Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/28/2022.

As filed, claims 1, 2, 5-9, and 11 are pending; and claims 3, 4, and 10 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 has been considered by the Examiner. 

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/28/2022, with respect to claims 1, 2, 5-9, and 11, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claims 9 and 11 is withdrawn per amendments/remarks.

The § 103(a) rejection of claims 1, 2, and 5-8 by Hackmann is maintained because the Examiner did not find the data provided by Dr.  Prashant Vasant Kini in the declaration filed 5/17/2022 and the Applicant’s remarks to be convincing.  The data in the abovementioned declaration failed to provide a margin of error and thus, the difference in the product purity between the addition of chlorine gas over a longer period ranged from 5 to 15 hours versus a shorter period of 2 to 3 hours are so small (99.79 to 99.91% vs. 99%, respectively) that a person of ordinary skill in the art would contribute the differences to experimental error, technique error, and instrument error.  In addition, the abovementioned declaration failed to repeat the process of Hackmann and thus, the Examiner did not find that the abovementioned data provided comparison between the instant process and the process of Hackmann.  Without any comparative data (e.g. unexpected results), the instant process remained prima facie obvious over the process of Hackmann, especially when Hackmann also disclosed a product purity of 100%, which is nearly identical to the product purity provided by the abovementioned declaration.  
For the reasons stated above, in addition to the reasons set forth in the previous office action, which is shown below, the 103(a) rejection is maintained.

The claim objection of claims 1, 7, and 8 is withdrawn per amendments.

The claim objection of claim 9 is maintained because the claim still failed to recite the word – and – before the recitation of step b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent No. GB861899, hereinafter Hackmann.  See IDS filed 5/29/2020.

Regarding claims 1, 2, and 5-8:
Determining the scope and contents of the prior art:   
	Hackmann, for instances, teaches the following process of making pure 2,6-dichlorobenzonitrile in 100% yield by heating 2-chloro-6-nitrobenzonitrile at 200oC in the presence of chlorine gas.  
	The Examiner interprets that 100% yield of 2,6-dichlorobenzonitrile means that no impurities, such as NOX or 2-chlorobenzonitrile or 1,2,3-trichlorobenzonitrile or tetrachlorobenzene or 2,6-dichlorobenzamide, is present and thus, the purity of 2,6-dichlorobenzonitrile is 100%.


    PNG
    media_image1.png
    187
    234
    media_image1.png
    Greyscale
(pg. 2, lines 34-47)

Ascertaining of the difference between the prior art and the claim at issue:   
	Hackmann, for instance, did not explicitly teach the reaction time of the abovementioned process ranges from 5 to 15 hours or 8 to 11 hours or 9 to 10 hours.
	 In addition, Hackmann, for instance, did not explicitly teach the molar ratio of 2-chloro-6-nitrobenzonitrile to chlorine gas is from 1.1 to 1.5.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner does not find the abovementioned reaction time and molar ratio as result-effective variables because the Applicant fails to demonstrate the abovementioned reaction time and molar ratio to impart any unexpected or novel aspect of the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 200 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Accordingly, the abovementioned reaction time and molar ratio are viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Claim Objections
Claim 9 is objected to because of the following informalities:  
a)	Regarding claim 9, the claim is not in proper form because it failed to recite the word – and – before the recitation of “b) de-nitrochlorinating 2-chloro-6-nitrobenzonitrile with chlorine gas”.
Appropriate correction is required.

Claim 11 is objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Conclusion
Claims 1, 2, and 5-8 are rejected.
Claims 9 and 11 are objected.
Claims 3, 4, and 10 are cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626